     Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20            Page 1 of 14 PageID 9



                                     EXHIBIT A

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                §
AMY SERAFINI,                                   §
                                                §
                               Plaintiff,       §
                                                §
v.                                              §
                                                §     Case No. __________
SOUTHWEST AIRLINES CO.                          §
                                                §
                               Defendant.       §
                                                §



                    INDEX OF STATE COURT PLEADINGS AND FILING DATES

     1.     Plaintiff’s Original Petition – March 23, 2020




1586451.1
    Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20   Page 2 of 14 PageID 10



                             EXHIBIT A-1




1586451.1
Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20   Page 3 of 14 PageID 11
Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20   Page 4 of 14 PageID 12
Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20   Page 5 of 14 PageID 13
Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20   Page 6 of 14 PageID 14
Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20   Page 7 of 14 PageID 15
Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20   Page 8 of 14 PageID 16
    Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20   Page 9 of 14 PageID 17



                              EXHIBIT B




   Case Docket as printed from the Dallas County, Texas Courts
                    Portal On March 24, 2020




1586451.1
Details                                               https://courtsportal.dallascounty.org/DALLASPROD/Home/Work...
           Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20        Page 10 of 14 PageID 18



          Case Information

          DC-20-04722 | AMY SERAFINI vs. SOUTHWEST AIRLINES CO.

          Case Number                  Court                         Judicial Oﬃcer
          DC-20-04722                  68th District Court           HOFFMAN, MARTIN
          File Date                    Case Type                     Case Status
          03/23/2020                   OTHER PERSONAL INJURY         OPEN




          Party

          PLAINTIFF                                                  Active Attorneys !
          SERAFINI, AMY                                              Lead Attorney
                                                                     SANGER, LADD
                                                                     Retained




          DEFENDANT
          SOUTHWEST AIRLINES CO.

          Address
          BY SERVING ITS REGISTERED AGENT, CORPORATION
          SERVICE COMPANY
          211 E. 7TH STREET, SUITE 620
          AUSTIN TX 78701




          Events and Hearings


            03/23/2020 NEW CASE FILED (OCA) - CIVIL


            03/23/2020 ORIGINAL PETITION !

            ORIGINAL PETITION



1 of 2                                                                                             3/24/20, 1:53 PM
Details                                            https://courtsportal.dallascounty.org/DALLASPROD/Home/Work...
           Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20     Page 11 of 14 PageID 19



          Financial

          SERAFINI, AMY
              Total Financial Assessment                                               $332.00
              Total Payments and Credits                                               $332.00


          3/24/2020   Transaction                                                     $332.00
                      Assessment

          3/24/2020   CREDIT CARD -        Receipt #              SERAFINI,         ($332.00)
                      TEXFILE (DC)         20245-2020-DCLK        AMY




          Documents


            ORIGINAL PETITION




2 of 2                                                                                          3/24/20, 1:53 PM
   Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20   Page 12 of 14 PageID 20



                              EXHIBIT C


             Defendant’s Certificate of Interested Persons




1586451.1
     Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20             Page 13 of 14 PageID 21



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


AMY SERAFINI                                    §
     Plaintiff,                                 §
                                                §
v.                                              §   Civil Action No.
                                                §
SOUTHWEST AIRLINES CO.                          §
    Defendant.                                  §



                       DEFENDANT SOUTHWEST AIRLINES CO.’S
                       CERTIFICATE OF INTERESTED PERSONS


       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Southwest Airlines Co.
provides the following information:


       Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and
Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned
counsel for Defendant Southwest Airlines Co. certifies that the nongovernmental corporate party
Southwest Airlines Co. is a publicly traded entity and is traded on the NYSE (LUV).
PRIMECAP Management Company has filed a Form 13G with the Securities and Exchange
Commission stating that it beneficially owns more than 10% of the shares of Southwest Airlines
Co. In addition, a group consisting of Warren Buffett, Berkshire Hathaway Inc., National
Indemnity Company, GEICO Corporation, Government Employees Insurance Company,
MedPro Group, Inc., Medical Protective Company, Buffalo News Drivers/Distributors Pension
Plan, Berkshire Hathaway Consolidated Pension Plan Master Retirement Trust, and Precision
Castparts Corp. Master Trust, has also filed a Form 13G with the Securities and Exchange
Commission stating that it beneficially owns more than 10% of the shares of Southwest Airlines
Co. Defendant Southwest Airlines Co. has no parent corporation, no other entity has reported
holdings of over 10%, and there is not any other entity related to, or affiliated with Southwest
Airlines Co. that has a financial interest in the outcome of the claims asserted against it in this
case.




DEFENDANT’S CERTIFICATE OF INTERESTED PARTIES
Page 1 of 2
1495632
   Case 3:20-cv-00712-X Document 1-1 Filed 03/24/20                Page 14 of 14 PageID 22


                                                   Respectfully submitted,


                                                   By:        /s/ Gregory W. Carboy
                                                         GREGORY W. CARBOY
                                                         Texas Bar No. 00783788



                                                   COWLES & THOMPSON, P.C.
                                                   901 Main Street, Suite 3900
                                                   Dallas, TX 75202
                                                   (214) 672-2169 (Tel)
                                                   (214) 672-2369 (Fax)
                                                   E-mail: gcarboy@cowlesthompson.com




                                  CERTIFICATE OF SERVICE

          The undersigned certifies that on the 24th day of March, 2020, a true and correct copy of

Defendant’s Notice of Removal, was electronically filed with the Clerk of the Court using the

CM/ECF system and was delivered to the counsel of record listed below via Certified Mail

Return Receipt Requested:

          Via CM/RRR No. 70172400000065705536
          Ladd Sanger
          Slack Davis & Sanger
          3500 Maple Avenue, Suite 3500
          Dallas, TX 75219

                                                          /s/ Gregory W. Carboy
                                                      GREGORY W. CARBOY




DEFENDANT’S CERTIFICATE OF INTERESTED PARTIES
Page 2 of 2
1495632
